Order, Supreme Court, New York County (Ira Gammerman, J., on mem decision of Richard Lane, J.), granting defendant’s motion to set aside the jury verdict only to the extent of reducing the damages award from $2,120,000 to $695,000, and judgment therein of said court (Richard Lane, J.), entered on April 4, 1990, unanimously affirmed, without costs.
During the time that plaintiff and a friend were skating at defendant’s roller rink, two incidents involving groups of rowdy teen-age patrons were brought to the attention of the management. A third incident involving those persons resulted in the plaintiff’s injuries, which are permanent and degenerative.
The evidence demonstrates that the defendant had actual notice of the unruly activity of these patrons, had the right to control or eject these patrons, and failed in its duty to supervise the roller rink properly. Those cases relied upon by defendant are inapplicable as there were no prior warnings to the roller rink managements. Nothing in the plaintiffs case can be read to present any theory of recovery other than the breach of duty to supervise. Accordingly, we find the unobjected-to general verdict charge to have been proper.
We have considered defendant’s other arguments, and find them to be without merit. Concur—Murphy, P. J., Ross, Ellerin and Smith, JJ.